Exhibit (17)(c) PUTNAM INVESTMENT GRADE MUNICIPAL TRUST II Amendment No. 5 to By-laws WHEREAS, Section 1 of Article III of the Agreement and Declaration of Trust dated October 2, 1992 (the "Declaration of Trust") of Putnam Investment Grade Municipal Trust II (the "Trust"), a copy which is on file in the Office of the Secretary of State of The Commonwealth of Massachusetts, provides that the Trustees may, without shareholder approval, authorize one or more classes of shares (which classes may be divided into two or more series), shares of each such class or series having such preferences, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption, as the Trustees may determine and as shall be set forth in the By-laws); WHEREAS, pursuant to Article 12, Section 12.1, Part I, paragraph 6(c) of the By-laws of the Trust prohibits the Trust from authorizing any class or series of shares of beneficial interest ranking prior to or on a parity with the Trust's outstanding preferred shares without the affirmative vote or consent of holders of at least a majority of the Trust's outstanding preferred shares; and WHEREAS, pursuant to authority expressly vested in the Trustees of the Trust by Section 1 of Article III of the Declaration of Trust, the Trustees desire to authorize the issuance of Municipal Income Preferred Shares in connection with the acquisition by the Trust of all of the assets of Putnam Investment Grade Municipal Trust III (the "Merger"). NOW, THEREFORE, the By-laws of the Trust are hereby amended, effective upon the approval of the Merger by the holders of at least a majority of the Trust's outstanding preferred shares, as follows: 1. A new Section 12.2 shall be added as follows: 12.2 Statement Creating Municipal Income Preferred Shares. PART I DESIGNATION MUNICIPAL INCOME PREFERRED SHARES: A class of 200 shares or preferred shares, without par value, liquidation preference $50,000 per share plus accumulated but unpaid dividends, if any, thereon (whether or not earned or declared), is hereby designated "Municipal Income Preferred Shares". Each Municipal Income Preferred Share shall be issued on a date to be determined by the Trustees, by any duly authorized committee thereof or by any of the President, the Vice Chairman, any Executive Vice President or the Treasurer of the Trust; have such initial dividend rate as shall be determined in advance of the issuance thereof by the Trustees, by any duly authorized committee thereof or by any of the President, the Chairman, any Executive Vice President or the Treasurer of the Trust; have an Initial Dividend Period and an Initial Dividend Payment Date to be determined by the Trustees of the Trust, by a duly authorized committee thereof or by any of the President, the Vice Chairman, any Executive Vice President or the Treasurer of the Trust; be redeemed (unless such share shall have been otherwise redeemed pursuant to paragraph 4 of Part I of this Section 13.1 by the Trust on a date to be determined by the Trustees of the Trust) at the option of the Trust at a redemption price of $50,000 per share plus accumulated but unpaid dividends to the date fixed for redemption (whether or not earned or declared) plus the premium, if any, resulting from the designation of a Premium Call Period; and have such other preferences, limitations and relative voting rights, in addition to those required by applicable law or set forth in the Trust's Declaration of Trust applicable to preferred shares of the Trust, as are set forth in Part I and Part II of this Section 13.1. 1. Definitions. Unless the context or use indicates another or different meaning or intent, in this Section 13.1 the following terms have the following meanings, whether used in the singular or plural: "'AA' Composite Commercial Paper Rate", on any date of determination, means (i) the Interest Equivalent of the rate on commercial paper placed on behalf of issuers whose corporate bonds are rated "AA" by S&P or "Aa" by Moody's or the equivalent of such rating by another nationally recognized rating agency, as such rate is made available on a discount basis or otherwise by the Federal Reserve Bank of New York for the Business Day immediately preceding such date, or (ii) in the event that the Federal Reserve Bank of New York does not make available such a rate, then the arithmetic average of the Interest Equivalent of the rate on commercial paper placed on behalf of such issuers, as quoted on a discount basis or otherwise by the Commercial Paper Dealers to the Remarketing Agent for the close of business on the Business Day immediately preceding such date. If one of the Commercial Paper Dealers does not quote a rate required to determine the "AA" Composite Commercial Paper Rate, the "AA" Composite Commercial Paper Rate will be determined on the basis of the quotation or quotations furnished by any Substitute Commercial Paper Dealer or Substitute Commercial Paper Dealers selected by the Trust to provide such rate or rates not being supplied by the Commercial Paper Dealer. If the number of Dividend Period days (in each case determined without regard to any adjustment in the length of a Dividend Period or in the remarketing schedule in respect of non-Business Days, as provided herein) shall be (i) 7 or more days but fewer than 49 days, such rate shall be the Interest Equivalent of the 30-day rate on such commercial paper; (ii) 49 or more days but fewer than 70 days, such rate shall be the Interest Equivalent of the 60-day rate on such commercial paper; (iii) 70 or more days but fewer than 85 days, such rate shall be the arithmetic average of the Interest Equivalent of the 60-day and 90-day rates on such commercial paper; (iv) 85 or more days but fewer than 99 days, such rate shall be the Interest Equivalent of the 90-day rate on such commercial paper; (v) 99 or more days but fewer than 120 days, such rate shall be the arithmetic average of the Interest Equivalent of the 90-day and 120-day rates on such commercial paper; (vi) 120 or more days but fewer than 141 days, such rate shall be the Interest Equivalent of the 120-day rate on such commercial paper; (vii) 141 or more days but fewer than 162 days, such rate shall be the arithmetic average of the Interest Equivalent of the 120-day and 180-day rates on such commercial paper; and (viii) 162 or more days but fewer than 183 days, such rate shall be the Interest Equivalent of the 180-day rate on such commercial paper. "Accountant's Confirmation" has the meaning set forth in paragraph 8(g) of this Part I. "Additional Dividend" has the meaning set forth in paragraph 3(k) of this Part I. "Adviser" means the Trust's investment manager which is Putnam Investment Management, Inc. "Agent Member" means a member of the Securities Depository that will maintain records for a Beneficial Owner of one or more Municipal Income Preferred Shares. "Alternate Treasury Bill Rate" has the meaning set forth under "U.S. Treasury Bill Rate" below. "Alternate Treasury Note Rate: has the meaning set forth under "U.S. Treasury Note Rate" below. "Anticipation Notes" shall mean the following Municipal Bonds: revenue anticipation notes, tax anticipation notes, tax and revenue anticipation notes, grant anticipation notes and bond anticipation notes. "Applicable Dividend Rate" means, with respect to the Initial Dividend Period, the rate of dividends per annum established by the Trustees, by a duly authorized committee thereof or by any of the President, the Vice Chairman, any Executive Vice President or the Treasurer of the Trust and, for each subsequent Dividend Period, means the rate of dividend per annum that (i) except for a Dividend Period commencing during a Non-Payment Period, will be equal to the lower of the rate of dividend per annum that the Remarketing Agent advises results on the Remarketing Date immediately preceding the first day of such Dividend Period from implementation of the remarketing procedures set forth in Part II hereof and the Maximum Dividend Rate or (ii) for each Dividend Period commencing during a Non-Payment Period, will be equal to the Non-Payment Period Rate. "Applicable Percentage" has the meaning set forth under "Maximum Dividend Rate" below. "Authorized Newspaper" means a newspaper of general circulation in the English language generally published on Business Days in The City of New York. "Beneficial Owner" means a person that is listed as the beneficial owner of one or more Municipal Income Preferred Shares in the records of the Paying Agent or, with respect to any Municipal Income Preferred Share not registered in the name of the Securities Depository on the share transfer books of the Trust, the person in whose name such share is so registered. "Business Day" means a day on which the New York Stock Exchange, Inc. is open for trading, and which is not a day on which banks in The City of New York are authorized or obligated by law to close. "By-laws" means these By-laws of the Trust, as amended from time to time. "Certificate of Minimum Liquidity" has the meaning set forth in paragraph 9(b) of this Part I. "Closing Transactions" has the meaning set forth in paragraph 12(a) of this Part I. "Code" means the Internal Revenue Code of 1986, as amended from time to time. "Commercial Paper Dealers" means Smith Barney Shearson Inc. and such other commercial paper dealer or dealers as the Trust may from time to time appoint, or , in lieu of any thereof, their respective affiliates or successors. "Common Shares" means the common shares of beneficial interest, without par value, of the Trust. "Date of Original Issue" means, with respect to any Municipal Income Preferred Share or Other Preferred Shares, the date on which the Trust originally issues such share. "Declaration of Trust" means the Agreement and Declaration of Trust dated September 23, 1993 of the Trust on file with the Secretary of State of The Commonwealth of Massachusetts. "Deposit Securities" means cash and Municipal Bonds rated at least AAA, A-1+ or SP-1+ by S&P. "Discounted Value" means (i) with respect to an S&P Eligible Asset, the quotient of the Market Value thereof divided by the applicable S&P Discount Factor and (ii) with respect to a Moody's Eligible Asset, the lower of par and the quotient of the Market Value thereof divided by the applicable Moody's Discount Factor. "Dividend Payment Date", with respect to Municipal Income Preferred Shares, means, (i) with respect to the Initial Dividend Period for Municipal Income Preferred Shares, each Initial Dividend Payment Date; (ii) with respect to any 28-day Dividend Period and any Short Term Dividend Period or 35 or fewer days, the day next succeeding the last day thereof; and (iii) with respect to any Short Term Dividend Period of more than 35 days and with respect to any Long Term Dividend Period, the first Business Day of each calendar month during such Short Term Dividend Period or Long Term Dividend Period and the day next succeeding the last day of such period (each such date referred to in clause (i), (ii) or (iii) being herein referred to as a "Normal Dividend Payment Date"), except that if such Normal Dividend Payment Date is not a Business Day, then (a) the Dividend Payment Date shall be the first Business Day next succeeding such Normal Dividend Payment Date if such Normal Dividend Payment Date is a Monday, Tuesday, Wednesday or Thursday, or (b) the Dividend Payment Date shall be the first Business Day next preceding such Normal Dividend Payment Date if such Normal Dividend Payment Date is a Friday, and in each case the length of the current Dividend Period will be adjusted accordingly, if necessary. If, however, in the case of clause (b) in the preceding sentence, the Securities Depository shall make available to its participants and members in funds immediately available in New York City on dividend Payment Dates the amount due as dividends on such Dividend Payment Dates (and the Securities Depository shall have so advised the Trust), and if the Normal Dividend Payment Date is not a Business Day, then the Dividend Payment Date shall be the next succeeding Business Day and the length of the current Dividend Period will be adjusted accordingly, if necessary. Although any particular Dividend Payment Date may not occur on the originally scheduled date because of the exceptions discussed above, the next succeeding Dividend Payment Date, subject to such exceptions, will occur on the next following originally scheduled date. If for any reason a Dividend Payment Date cannot be fixed as described above, then the Trustees shall fix the Dividend Payment Date and the length of the current Dividend Period will be adjusted accordingly, if necessary. The Initial Dividend Period, 28-day Dividend Periods and Special Dividend Periods are hereinafter sometimes referred to as "Dividend Periods". Each dividend payment date determined as provided above is hereinafter referred to as a "Dividend Payment Date". "Dividend Period" means with respect to any Municipal Income Preferred Share, the Initial Dividend Period for such share and thereafter a period which shall commence on each (but not the final) Dividend Payment Date for such share; provided, however, that any Dividend Payment Date occurring after commencement of and during a Special Dividend Period of more than 35 days, other than the last Dividend Payment Date during such Dividend Period, will not give rise to a new Dividend Period. Subject to the adjustment of Dividend Payment Dates as provided elsewhere herein, each such subsequent Dividend Period for such share will be comprised of, beginning with and including the day upon which it commences, 28 consecutive days; or in the case of a Special Dividend Period, the number of consecutive days as shall be specified by the Trustees in accordance with the provisions set forth in paragraph 3(j) of this Part I at the time the Trustees designate a Special Dividend Period. Notwithstanding the foregoing, any adjustment of the remarketing schedule or the length of a Dividend Period as provided herein shall also cause an adjustment of the relevant Settlement Date, if necessary, so that such Settlement Date will be the first day of the next Dividend Period. "First Initial Dividend Payment Date" means March 1, 1994. "Forward Commitments" shall have the meaning specified in paragraph 12(c) of this Part I. "Gross-Up Tax Rate" has the meaning set forth in paragraph 3(k) of this Part I. "Holder" means, with respect to any Municipal Income Preferred Share, the person whose name appears on the share transfer books of the Trust as the registered holder of such share. "Independent Accountant" means a nationally recognized accountant, or firm of accountants, that is, with respect to the Trust, an independent public accountant firm of independent public accountants under the Securities Act of 1933, as amended. "Initial Dividend Payment Date" means each of the First Initial Dividend Payment Date, the Last Initial Dividend Payment Date and the first day of each calendar month during the Initial Dividend Period. "Initial Dividend Period" means, with respect to a Municipal Income Preferred Share, the period commencing on and including the Date of Original Issue of such share and ending on and including the day prior to the Last Initial Dividend Payment Date. "Initial Margin" means the amount of cash or securities deposited with a broker as a margin payment at the time of purchase or sale of a futures contract or an option thereon. "Interest Equivalent" means a yield on a 360-day basis of a discount basis security which is equal to the yield on an equivalent interest-bearing security. "Kenny Index" has the meaning set forth under "Taxable Equivalent of the Short-Term Municipal Bond Rate". "Last Initial Dividend Payment Date" means February 1995. "Long Term Dividend Period" means a Special Dividend Period consisting of a specified period of one whole year or more but not greater than five years. "Mandatory Redemption Price" means $50,000 per Municipal Income Preferred Share plus an amount equal to accumulated but unpaid dividends (whether or not earned or declared) to the date fixed for redemption. "Marginal Tax Rate" means the maximum marginal regular Federal individual income tax rate applicable to ordinary income (including any surtax but without regard to any phase-out of personal exemptions on any limitation on itemized deductions) or the maximum marginal regular Federal corporate income tax rate (without regard to the phase-out of graduated rates), whichever is greater. "Market Value" of any asset of the Trust means the market value thereof determined by the Pricing Service. The Market Value of any asset shall include any interest accrued thereon. The Pricing Service shall value portfolio securities at the mean between the quoted bid and asked price or the yield equivalent when quotations are readily available. Securities for which quotations are not readily available shall be valued at fair value as determined by the Pricing Service using methods which include consideration of yields or prices of municipal bonds of comparable quality, type of issue, coupon, maturity and rating; indications as to value from dealers; and general market conditions. The Pricing Service may employ electronic data processing techniques and/or a matrix system to determine valuations. In the event the Pricing Service is unable to value a security, the security shall be valued at the lower of two dealer bids obtained by the Trust from dealers who are members of the National Association of Securities Dealers, Inc. and make a market in the security, at least one of which shall be in writing. Futures contracts and options are valued at closing prices for such instruments established by the exchange or board of trade on which they are traded, or if market quotations are not readily available, are valued at fair value on a consistent basis using methods determined in good faith by the Trustees. "Maximum Dividend Rate" for any Dividend Period shall be the Applicable Percentage of the Reference Rate determined as of the relevant Remarketing Date or the Date of Original Issue, as the case may be. The Applicable Percentage on any date will be determined based on the lower of the credit rating or ratings assigned on such date to Municipal Income Preferred Shares by Moody's and S&P (or if Moody's or S&P or both shall not make such rating available, the equivalent of either of both of such ratings by a Substitute Rating Agency or two Substitute Rating Agencies or, in the event that only one such rating shall be available, such rating) as follows: Applicable Percentage Credit Ratings of Reference Rate - Moody's S & P No Notification "aa3" or higher AA- or higher 110% "a3" to "a1" A- to A+ 125% "baa3" to "baa1" BBB- to BBB+ 150% "ba3" to "ba1" BB- to BB+ 200% Below "ba3" Below BB- 250% provided, however, that in the event the Trust has notified the Paying Agent and the Remarketing Agent of its intent to allocate income taxable for federal income tax purposes to the Municipal Income Preferred Shares prior to the Remarketing Agent establishing the applicable Dividend Rate for such shares, the applicable percentage in the foregoing table shall be divided by the quantity 1 minus the Gross-Up Tax Rate. If the ratings for the Municipal Income Preferred Shares are split between two of the foregoing credit rating categories, the lower rating will determine the prevailing rating. The Remarketing Agent shall round each applicable Maximum Dividend Rate to the nearest one-thousandth (0.001) of one percent per annum, with any such number ending in five ten-thousandths (0.0005) of one percent being rounded upwards to the nearest one-thousandth (0.001) of one percent. The Remarketing Agent shall not round the Reference Rate as part of its calculation of any Maximum Dividend Rate. "Marketing Potential Additional Dividend Liability", as of any Valuation Date, means the aggregate amount of Additional Dividends that would be payable with respect to the Municipal Income Preferred Shares if the Trust were to make Retroactive Taxable Allocations, with respect to any fiscal year, estimated based upon dividends paid and the amount of undistributed realized net capital gain and other income subject to regular Federal income tax earned by the Trust, as of the end of the calendar month immediately preceding such Valuation Date and assuming such Additional Dividends are fully taxable. "Moody's means Moody's Investors Service, Inc. or its successors. "Moody's Discount Factor" means, for purposes of determining the Discounted Value of any Municipal Bond which constitutes a Moody's Eligible Asset, the percentage determined by reference to (a) the rating by Moody's or S&P on such Bond and (b) the Moody's Exposure Period, in accordance with the table set forth below: Moody's Aaa(1) Aa(1) A(1) Baa(1) Other (2) VMIG-1(1) SPP- 1(4) Exposure Period 7 weeks or less 151% 159% 168% 202% 229% 136% 148% 8 weeks or 154% 164% 173% 205% 235% 137% 149% less but greater than 7 weeks 9 weeks or 158% 169% 179% 209% 242% 138% 150% less but greater than 8 weeks (1) Moody's rating (2) Municipal Bonds not rated by Moody's but rated BBB-, BBB or BBB+ by S&P. (3) Municipal Bonds rated MIG-1, VMIG-1 or P-1 by Moody's which do not mature or have a demand feature at par exercisable within the Moody's Exposure Period and which do not have a long-term rating. For the purpose of the definition of Moody's Eligibility Assets, these securities will have an assumed rating of 'A' by Moody's. (4) Municipal Bonds rated SP-1+ or A-1+ by S&P which do not mature or have a demand feature at par exercisable within the Moody's Exposure Period and which do not have a long-term rating. For the purposes of the definition of Moody's Eligible Assets, these securities will have an assumed rating of 'A' by Moody's. Notwithstanding the foregoing, (i) no Moody's Discount Factor will be applied to short-term Municipal Bonds, so long as such Municipal Bonds are rated at least MIC-1, VMIG-1 or P-1 by Moody's and mature or have a demand feature at par exercisable within the Moody's Exposure Period, and the Moody's Discount Factor for such Bonds will be 125% if such Bonds are not rated by Moody's but are rated A-1+ or SP-1+ or AA by S&P and mature or have a demand feature at par exercisable within the Moody's Exposure Period, and (ii) no Moody's Discount Factor will be applied to cash or to Receivables for Municipal Bonds Sold. "Receivables for Municipal Bonds Sold, for purposes of calculating Moody's Eligible Assets as of any Valuation Date, means the aggregate of the following: (i) the book value of receivables for Municipal Bonds sold as of or prior to such Valuation Date if such receivables are due within five Business Days of such Valuation Date, and if the trades which generates such receivables are (x) settled through clearing house firms with respect to which the Trust has received prior written authorization from Moody's or (y) with counterparties having a Discounted Value of Municipal Bonds sold (applying the relevant Moody's Discount Factor to such Bonds) as of or prior to such Valuation Date which generated such receivables, if such receivables are due within five Business Days of such Valuation Date but do not comply with either of conditions (x) or (y) or the preceding clause (i). "Moody's Eligible Asset" means cash, Receivables for Municipal Bonds Sold, a short-term Municipal Bonds Sold, a short-term Municipal Bond rated VMIG-1, MIG-1 or P-1 by Moody's or SP-1+ or A-1+ by S&P or a Municipal Bond that (i) pays interest in cash; (ii) is publicly rated Baa or higher by Moody's or, if not rated by Moody's but rated by S&P, is rated at least BBB- by S&P (provided that, for purposes of determining the Moody's Discount Factor applicable to any such S&P-rated Municipal Bond, such Municipal Bond (excluding any short-term Municipal Bond and any Municipal Bond rated BBB-, BBB or BBB+) will be deemed to have a Moody's rating which is one full rating category lower than its S&P rating); (iii) does not have its Moody's rating suspended by Moody's; and (iv) is part of an issue of Municipal Bonds of at least $10,000,000. In addition, Municipal Bonds in the Trust's portfolio will be included as Moody's Eligible Assets only to the extent they meet the following diversification requirements: Maximum State or Territory Rating Minimum Issue Size Maximum Underlying Concentration ($ Millions) Obligor (%)(1) (%) (1) (3) Aaa 10 100 100 Aa 10 20 60 A 10 10 40 Baa 10 6 20 Other (2) 10 4 12 (1) The referenced percentages represent maximum cumulative totals for the related rating category and each lower rating category. (2) Municipal Bonds not rated by Moody's but rated BBB-, BBB or BBB+ by S&P. (3) Territorial bonds (other than those issued by Puerto Rico and counted collectively) of any territory are limited to 10% of Moody's Eligible Assets. an issue of Municipal Bonds of at least $10,000,000. In addition, Municipal Bonds in the Trust's portfolio will be included as Moody's Eligible Assets only to the extent they meet the following diversification requirements: Minimum Maximum Maximum State Issue Size Underlying or Territory Rating ($Millions) Obligor (%) (1) Concentration (%) (1) (3) Aaa 10 100 100 Aa 10 20 60 A. 10 10 40 Baa 10 6 20 Other (2) 10 4 12 (1) The referenced percentages represent maximum cumulative totals for the related rating category and each lower rating category. (2) Municipal Bonds not rated by Moody's but rated BBB-, BBB or BBB+ by S&P. (3) Territorial bonds (other than those issued by Puerto Rico and counted collectively) of any territory are limited to 10% of Moody's Eligible Assets. For purposes of the maximum underlying obligor requirement described above, any such Bond backed by a guaranty, letter of credit or insurance issued by a third party will be deemed to be issued by such third party if the issuance of such third party credit is the sole determinant of the rating on such Bond. When the Trust sells a Municipal Bond and agrees to repurchase it as a future date, such Bond will constitute a Moody's Eligible Asset and the amount the Trust is required to pay upon repurchase of such Bond will count as a liability for purposes of calculating the Municipal Income Preferred Shares Basic Maintenance Amount. When the Trust purchases a Municipal Bond and agrees to sell it at a future date to another party, cash receivable by the Trust in connection therewith will constitute a Moody's Eligible Asset if the long-term debt of such other party is rated at least A2 by Moody's and such agreement has a term of 30 days or less; otherwise such Bond will constitute a Moody's Eligible Asset. Notwithstanding the foregoing, an asset will not be considered a Moody's Eligible Asset if it is (i) held in a margin account, (ii) subject to any material lien, mortgage, pledge, security interest or security agreement of any kind, (iii) held for the purchase of a security pursuant to a Forward Commitment or (iv) irrevocably deposited by the Trust for the payment of dividends or redemption. "Moody's Exposure Period" means the period commencing on and including a given Valuation Date and ending 48 days thereafter. "Moody's Hedging Transaction" has the meaning set forth in paragraph 12(b) of this Part I. "Moody's Volatility Factor" means 302% as long as there has not been enacted an increase to the Marginal Tax Rate. If an increase is enacted to the Marginal Tax Rate but not yet implemented, the Moody's Volatility Factor shall be as follows: % Change in Moody's Volatility Marginal Tax Rate Factor < 5% 323% > 5% but < 10% 347% > 10% but
